Citation Nr: 1200879	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-08 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1968.  

The case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma (RO), which denied several claims including reopening of the claims for service connection for PTSD and a low back disability and service connection for a gastrointestinal disorder.  The Veteran timely appealed.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2011, and a transcript of the hearing is of record.  The Veteran noted at this hearing that he was withdrawing the claim for service connection for a gastrointestinal disorder.

The now-reopened claim of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for a low back disorder was denied by the RO in an unappealed rating decision in February 1986.   

2.  The additional evidence received subsequent to the February 1986 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.   
3.  The original claim of service connection for PTSD was denied by the RO in an unappealed rating decision in September 1986.   

4.  The additional evidence received subsequent to the September 1986 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for PTSD.   

5.  PTSD due to service is not currently shown.


CONCLUSIONS OF LAW

1.  The February 1986 RO decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

3.  The September 1986 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

4.  New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

5.  The criteria for the establishment of service connection for PTSD are not shown.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the Veteran in August and November 2008, prior to adjudication, which informed him of the requirements needed to reopen a previously denied claim and the requirements for a claim for service connection.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letters.  

The Veteran was also informed in the August 2008 letter as to disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letters provided to the Veteran in August and November 2008 comply with the holding in Kent.  The August 2008 letter informed the Veteran that the claim for PTSD was originally denied because a diagnosis of PTSD was not shown by the evidence; the November 2008 letter informed the Veteran that the claim for a low back disorder was originally denied because the Veteran's low back condition was considered a constitutional or developmental abnormality that preexisted service and not been aggravated thereby.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA psychiatric examination was conducted in April 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue of service connection for PTSD.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his October 2011 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the October 2011 video hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (noting the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

New And Material Evidence

The issues of service connection for a low back disorder and for PTSD were originally denied by unappealed rating decisions in 1986.  The Veteran attempted to reopen his claim of service connection for a low back disorder and for PTSD in 2008.  A June 2009 rating decision denied reopening of these claims.  The Veteran timely appealed.

The Veteran seeks to reopen his claims of service connection for a low back disorder and for PTSD, which he contends are the result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a low back disorder causally related to service and that he has PTSD.    

The evidence on file at the time of the February 1986 RO decision consisted of the Veteran's service treatment records and a January 1986 VA hospital report.  

The Veteran's service treatment records reveal that he complained in November 1967 of lower back pain, and the impression was rule out disc disease.  According to a January 1968 Medical Board Report, which contained a diagnosis of inadequate personality, X-rays of the lumbosacral spine showed bilateral spondylolysis of L5 with Grade I spondylolisthesis.

The January 1986 VA hospital report does not contain any evidence related to a back disorder.

The evidence on file at the time of the September 1986 RO decision consisted of the Veteran's service treatment records,  a January 1986 VA hospital report, and a July 1986 VA examination report.  

The Veteran's service treatment records reveal that he complained on his February 1967 medical history report of "depression or excessive worry," with occasional worries about money noted.  According to a January 1968 Medical Board report, the Veteran noted that he had been nervous all of his life, with increased nervousness since being transferred to Vietnam.  The Veteran was diagnosed with an inadequate personality manifested by emotional outbursts, undependable judgment, and numerous psychosomatic complaints, with moderate external precipitating distress.  He was considered to have marked impairment, and discharge from service was recommended.  

The Veteran was hospitalized from December 1985 to January 1986 with chronic paranoid schizophrenia, alcohol abuse, and atypical depression. 

The diagnoses on VA psychiatric evaluation in July 1986 were psychiatric symptomatology reported by Veteran and obtained from review of the records would not meet the criteria for PTSD under DSM III; and chronic schizophrenia, residual type.

Evidence received since February 1986 consists of VA treatment records dated from July 1986 to April 2011, a private medical report dated in June 1994, a transcript of the Veteran's October 2011 video conference hearing, and written statements by and on behalf of the Veteran.  

The Board has reviewed the evidence received into the record since the February 1986 RO denial of service connection for a low back disorder and finds that new and material evidence has been submitted sufficient to reopen the claim.  February 2010 X-rays of the lumbar spine showed degenerative changes of L5-S1 with disc space narrowing.  This evidence is new because it has not previously been received by VA, and it is material because it relates to the issue of symptomatology since service and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

Therefore, new and material evidence has been submitted and the claim for service connection for a low back disorder is reopened.

The Board has also reviewed the evidence received into the record since the September 1986 RO denial of service connection for PTSD and finds that new and material evidence has been submitted sufficient to reopen the claim.  A July 1996 VA evaluation report reveals diagnoses that include PTSD related to combat.  This evidence is new because it has not previously been received by VA, and it is material because it includes a diagnosis of PTSD due to service, which raises a reasonable possibility of substantiating the claim for service connection for PTSD.

Therefore, new and material evidence has been submitted and the claim for service connection for PTSD is reopened.


Service Connection Claim

The Veteran seeks service connection for PTSD.  He is currently assigned a 100 percent rating for service-connected paranoid schizophrenia.  Because the preponderance of the evidence is against the claim, the appeal will be denied.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).  

The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal Circuit has held that the term "engaged in combat with the enemy" in § 1154(b) requires that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case bases.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty in the Marines during the Vietnam conflict.  Although he was not awarded any medals indicative of combat, a combat history record reveals that he participated in Operation ESSEX against hostile forces in Vietnam in November 1967.  Consequently, the Board finds that the Veteran has engaged in combat.

The Veteran's service treatment records reveal that he complained in February 1967 of "depression or excessive worry," with a notation in the Physician's Summary of "occasional worries about money, etc." but no M.D. care required.  According to a January 1968 Medical Board report, the Veteran noted that he had been nervous all of his life, with increased nervousness since being transferred to Vietnam.  The Veteran was diagnosed with an inadequate personality manifested by emotional outbursts, undependable judgment, and numerous psychosomatic complaints, with moderate external precipitating distress.  He was considered to have marked impairment, and discharge from service was recommended.  

The Veteran was hospitalized from December 1985 to January 1986 with chronic paranoid schizophrenia, alcohol abuse, and atypical depression. 

The diagnoses on VA psychiatric evaluation in July 1986 were psychiatric symptomatology reported by Veteran and obtained from review of the records would not meet the criteria for PTSD under DSM III; and chronic schizophrenia, residual type.

The Veteran was hospitalized at a VA facility from December 1993 to February 1994 for chronic paranoid schizophrenia and substance abuse.  

According to a June 1994 report from L. W. Bains, M.D., the Veteran had chronic paranoid schizophrenia.

The diagnosis on VA psychiatric evaluation in December 1994 was schizophrenia, paranoid type, in partial remission, but still leaving Veteran severely impaired in vocational and social realms.  

There are multiple diagnoses of schizophrenia in VA treatment reports beginning in December 1994.  Rule out PTSD was diagnosed in December 1994, and PTSD, by history, was diagnosed in November 1997.  

The diagnoses on VA examination in July 1996 were chronic paranoid schizophrenia; PTSD; and alcoholism, in remission.  The examiner concluded that the Veteran's PTSD was clearly related to combat.

PTSD was part of the diagnoses in VA treatment records in October 2008, August 2009, July 2010, and June 2011.

The Veteran underwent a VA psychiatric evaluation in April 2011, which included review of the claims files and examination of the Veteran.  The Veteran's complaints included nightmares of Vietnam approximately two times a week.  He also had delusions, with nightmares of Hell and auditory hallucinations.  He was taking anti-psychotic and anti-depressant medication.  It was noted that he had not worked in over 20 years.  

With respect to the criteria for PTSD, the examiner noted that while the Veteran reexperienced the traumatic event, had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and had persistent symptoms of increased arousal, the disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner diagnosed paranoid schizophrenia and concluded that although Vietnam still bothered the Veteran, because it was a significant part of his past and was the content of some of his delusions and hallucinations, he did not actually meet the criteria for PTSD.  

The post-service medical evidence on file contains evidence both for and against the claim of service connection for PTSD.  The evidence in favor of the claim consists primarily of a July 1996 diagnosis of combat PTSD.  There are other diagnoses of PTSD, but they do not specifically relate the diagnosis to a service stressor. 

The evidence against the claim consists of a July 1986 VA evaluation and an April 2011 VA psychiatric examination report.  Both the VA examiner in July 1986 and the VA examiner in April 2011 concluded, after review of the records and evaluation of the Veteran, that the Veteran did not meet the criteria for a diagnosis of PTSD. 

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

After a review of the evidence as, the Board finds the evidence against the claim for service connection for PTSD, especially the April 2011 VA examination report, to be more credible than the evidence in favor of the claim because the July 1996 diagnosis was many years ago and the recent outpatient diagnoses of PTSD are not based on a review of the whole claims files and do not relate the condition to a service stressor.  In contrast, the recent April 2011 evaluation is based on a review of the claims files and is supported by a rationale.

Consequently, even if the Board concludes that there is a service stressor in this case, there is no recent diagnosis of PTSD due to a service stressor.  Therefore, as all of the above-noted elements needed to warrant a grant of service connection have not been shown, service connection for PTSD is not warranted. 
Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a low back, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the claim of service connection for PTSD, the claim for service connection for PTSD is reopened.  

The reopened claim for service connection for PTSD is denied.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a low back disorder.  

Although the July 2010 X-ray report is new and material with respect to the issue of service connection for a low back disorder, it is insufficient for a reasoned determination.  While this X-ray shows degenerative disease, it does not include a nexus opinion on whether the Veteran's current low back disability was caused or aggravated beyond normal progression by service.  Consequently, a nexus opinion is needed prior to final Board adjudication.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).  

Therefore, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for a low back disorder that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his current low back disorder.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.   The examination report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a low back disorder that was incurred in or aggravated beyond normal progression by service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Following completion of all indicated development, the RO/AMC will readjudicate the reopened claim of service connection for a low back disorder on a de novo basis, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


